REASONS FOR ALLOWANCE
Claims 1, 3-14 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 12, a process wherein the powder type of polymer binder consists of polyethylene oxide powders having a weight average molecular weight of 100,000 to 600,000.
Claims 3-11, 13-14 depend from claims 1 and 12 and therefore contain the limitations of claims 1 and 12.
The present claims are allowable over the closest prior art, namely Nagashima (WO 2006/101271), Dairoku (US 2006/0183828) and Brehm (US 5,248,709).
The claims are allowable because Dairoku fails to teach using a polymer powder as a binder. Dairoku does not provide any motivation to use a powder polymer as a binder, much less a polymer binder consists of polyethylene oxide powders having a weight average molecular weight of 100,000 to 600,000.
The claims are allowable because Brehm teaches the binder (agglomeration agent) includes examples having polyethylene oxide and stearic acid which falls outside the scope of the claimed ‘consisting of’ language. Any examples having a polyethylene oxide with a molecular weight falling in the claimed range have an additional component such as stearic acid. Thus, there is no motivation in Brehm for satisfying both the molecular weight requirement and the ‘consisting of’ requirement.
The claims are allowable because Nagashima fails to teach a powder type polymer binder consists of polyethylene oxide powders having a weight average molecular weight of 100,000 to 600,000. While Nagashima teaches surface crosslinking agents that include polyethylene oxide, 
Because the limitations of claims 1 and 12 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764